--------------------------------------------------------------------------------

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

LITHIUM EXPLORATION GROUP, INC.

CONVERTIBLE NOTE

Issuance Date: February 28, 2014 Original Principal Amount: $110,000 Note No.
LEXG-1     Consideration Paid at Close: $100,000

                                          FOR VALUE RECEIVED, LITHIUM
EXPLORATION GROUP, INC., a Nevada corporation (the "Company"), hereby promises
to pay to the order of VISTA CAPITAL INVESTMENTS, LLC or registered assigns (the
"Holder") the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise,
the "Principal") when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, upon the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).

                                          The Original Principal Amount is
$110,000 (one hundred ten thousand) plus accrued and unpaid interest and any
other fees. The Consideration is $100,000 (one hundred thousand) payable by wire
transfer (there exists a $10,000 original issue discount (the “OID”)). The
Holder shall pay $100,000 of Consideration upon closing of this Note. For
purposes hereof, the term “Outstanding Balance” means the Original Principal
Amount, as reduced or increased, as the case may be, pursuant to the terms
hereof for conversion, breach hereof or otherwise, plus any accrued but unpaid
interest, collection and enforcements costs, and any other fees or charges
incurred under this Note. The Original Principal Amount due to Holder shall be
prorated based on the Consideration paid by Holder (plus an approximate 10%
Original Issue Discount that is prorated based on the Consideration paid by the
Holder as well as any other interest or fees) such that the Company is only
required to repay the amount funded and the Company is not required to repay any
unfunded portion of this Note.

                                          (1)                      GENERAL TERMS

                                                                    (a)                     
Payment of Principal. The "Maturity Date" shall be September 1, 2014, as may be
extended at the option of the Holder in the event that, and for so long as, an
Event of Default (as defined below) shall not have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall not have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) that with the passage of time and the
failure to cure would result in an Event of Default.

--------------------------------------------------------------------------------

                                                                    (b)                     
Interest. A one-time interest charge of twelve percent (12%) (“Interest Rate”)
shall be applied on the Issuance Date to the Original Principal Amount. Interest
hereunder shall be paid on the Maturity Date (or sooner as provided herein) to
the Holder or its assignee in whose name this Note is registered on the records
of the Company regarding registration and transfers of Notes in cash or
converted into Common Stock at the Conversion Price provided the Equity
Conditions are satisfied.

                                                                    (c)                     
Security. This Note shall not be secured by any collateral or any assets pledged
to the Holder

                                                                    (d)                     
Warrants. As inducement to enter into the Note, the Company shall issue to
Holder a warrant to purchase up to 10,312,500 shares of common stock, in the
form attached hereto as Exhibit B (the “Warrant”).

                                          (2)                      EVENTS OF
DEFAULT.

                                                                    (a)                     
An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

                                                                                               (i)                     
The Company's failure to pay to the Holder any amount of Principal, Interest, or
other amounts when and as due under this Note (including, without limitation,
the Company's failure to pay any redemption payments or amounts hereunder) or
any other Transaction Document;

                                                                                               (ii)                     
A Conversion Failure as defined in section 3(b)(ii)

                                                                                               (iii)                   
The Company or any subsidiary of the Company shall commence, or there shall be
commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

                                                                                               (iv)                     
The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

2

--------------------------------------------------------------------------------

                                                                                               (v)                     
The Common Stock is suspended or delisted for trading on the Over the Counter
Bulletin Board market (the “Primary Market”).

                                                                                               (vi)                    
The Company loses its ability to deliver shares via “DWAC/FAST” electronic
transfer.

                                                                                               (vii)                   
The Company loses its status as “DTC Eligible.”

                                                                                               (viii)                  
The Company shall become late or delinquent in its filing requirements as a
fully-reporting issuer registered with the Securities & Exchange Commission.

                                                                    (b)                     
Upon the occurrence of any Event of Default, the Outstanding Balance shall
immediately increase to 120% of the Outstanding Balance immediately prior to the
occurrence of the Event of Default (the “Default Effect”). The Default Effect
shall automatically apply upon the occurrence of an Event of Default without the
need for any party to give any notice or take any other action.

                                          (3)                      CONVERSION OF
NOTE. This Note shall be convertible into shares of the Company's Common Stock,
on the terms and conditions set forth in this Section 3.

                                                                    (a)                     
Conversion Right. Subject to the provisions of Section 3(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(b), at the Conversion Price (as defined below). The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
3(a) shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

                                                                                               (i)                     
"Conversion Amount" means the portion of the Original Principal Amount and
Interest to be converted, plus any penalties, redeemed or otherwise with respect
to which this determination is being made.

                                                                                               (ii)                     
"Conversion Price" shall equal the lesser of (a) $0.075 or (b) 50% of the lowest
trade occurring during the twenty five (25) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, subject to adjustment as provided in this Note.

                                                                    (b)                     
Mechanics of Conversion.

                                                                                               (i)                       
Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the "Conversion Notice") to the Company. On
or before the third Business Day following the date of receipt of a Conversion
Notice (the "Share Delivery Date"), the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”) and
provided that the Transfer Agent is participating in the Depository Trust
Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

3

--------------------------------------------------------------------------------

                                                                                               (ii)                     
Company's Failure to Timely Convert. If within two (2) Trading Days after the
Company's receipt of the facsimile or email copy of a Conversion Notice the
Company shall fail to issue and deliver to Holder via “DWAC/FAST” electronic
transfer the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount (a "Conversion Failure"),
the Original Principal Amount of the Note shall increase by $2,000 per day until
the Company issues and delivers a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (under Holder’s and Company’s expectation that any penalty amounts will
tack back to the Issuance Date). Company will not be subject to any penalties
once its transfer agent processes the shares to the DWAC system. If the Company
fails to deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Outstanding Balance with the rescinded
conversion shares returned to the Company (under Holder’s and Company’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

                                                                                               (iii)                     
DWAC/FAST Eligibility. If the Company fails for any reason to deliver to the
Holder the Shares by DWAC/FAST electronic transfer (such as by delivering a
physical stock certificate), or if there is a Conversion Failure as defined in
Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

4

--------------------------------------------------------------------------------

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 5% discount to the Conversion Price will apply.

                                                                                               (iv)                    
DTC Eligibility. If the Company fails to maintain its status as “DTC Eligible”
for any reason, the Principal Amount of the Note shall increase by ten thousand
dollars ($15,000) (under Holder’s and Company’s expectation that any Principal
Amount increase will tack back to the Issuance Date). In addition, the
Conversion Price shall be redefined to equal the lesser of (a) $0.05 or (b) 40%
of the lowest trade occurring during the twenty five (25) consecutive Trading
Days immediately preceding the applicable Conversion Date on which the Holder
elects to convert all or part of this Note, subject to adjustment as provided in
this Note.

                                                                                               (v)                     
Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

                                                                    (c)                     
Limitations on Conversions or Trading.

                                                                                               (i)                 
     Beneficial Ownership. The Company shall not effect any conversions of this
Note and the Holder shall not have the right to convert any portion of this Note
or receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. The provisions of this Section may be waived by a
Holder (but only as to itself and not to any other Holder) upon not less than 65
days prior notice to the Company. Other Holders shall be unaffected by any such
waiver.

                                                                    (d)                     
Other Provisions.

                                                                                               (i)                     
Share Reservation. The Company shall at all times reserve and keep available out
of its authorized Common Stock the full number of shares of Common Stock
issuable upon conversion of all outstanding amounts under this Note; and within
five (5) Business Days following the receipt by the Company of a Holder's notice
that such minimum number of Underlying Shares is not so reserved, the Company
shall promptly reserve a sufficient number of shares of Common Stock to comply
with such requirement. The Company will at all times reserve at least 7,500,000
shares of Common Stock for conversion.

5

--------------------------------------------------------------------------------

                                                                                               (ii)                      
Prepayment. At any time within the 90 day period immediately following the
Issuance Date, the Company shall have the option, upon 10 business days’ notice
to Holder, to pre-pay the entire remaining outstanding principal amount of this
Note in cash, provided that (i) the Company shall pay the Holder 125% of the
Outstanding Balance, (ii) such amount must be paid in cash on the next business
day following such 10 business day notice period, and (iii) the Holder may still
convert this Note pursuant to the terms hereof at all times until such
prepayment amount has been received in full. Except as set forth in this Section
the Company may not prepay this Note in whole or in part.

                                                                                               (iii)
                     Terms of Future Financings. So long as this Note is
outstanding, upon any issuance by the Company or any of its subsidiaries of any
security with any term more favorable to the holder of such security or with a
term in favor of the holder of such security that was not similarly provided to
the Holder in this Note, then the Company shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option, shall
become a part of the transaction documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage.

                                                                                               (iv)                     
All calculations under this Section 3 shall be rounded up to the nearest
$0.00001 or whole share.

                                                                                               (v)                     
Nothing herein shall limit a Holder's right to pursue actual damages or declare
an Event of Default pursuant to Section 2 herein for the Company's failure to
deliver certificates representing shares of Common Stock upon conversion within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, in each case without
the need to post a bond or provide other security. The exercise of any such
rights shall not prohibit the Holder from seeking to enforce damages pursuant to
any other Section hereof or under applicable law.

                                          (4)                      SECTION
3(A)(9) OR 3(A)(10) TRANSACTION. So long as this Note is outstanding, the
Company shall not enter into any transaction or arrangement structured in
accordance with, based upon, or related or pursuant to, in whole or in part,
either Section 3(a)(9) of the Securities Act (a “3(a)(9) Transaction”) or
Section 3(a)(10) of the Securities Act (a “3(a)(10) Transaction”). In the event
that the Company does enter into, or makes any issuance of Common Stock related
to a 3(a)(9) Transaction or a 3(a)(10) Transaction while this note is
outstanding, a liquidated damages charge of 25% of the outstanding principal
balance of this Note, but not less than $25,000, will be assessed and will
become immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Note.

                                          (5)                      [THIS SECION
INTENTIONALLY LEFT BLANK]

                                          (6)                      REISSUANCE OF
THIS NOTE.

                                                                    (a)                     
Assignability. The Company may not assign this Note. This Note will be binding
upon the Company and its successors and will inure to the benefit of the Holder
and its successors and assigns and may be assigned by the Holder to anyone of
its choosing without Company’s approval.

6

--------------------------------------------------------------------------------

[exhibit10-13x7x1.jpg]


--------------------------------------------------------------------------------

                                          (8)                      APPLICABLE
LAW AND VENUE. This Note shall be governed by and construed in accordance with
the laws of the State of Nevada, without giving effect to conflicts of laws
thereof. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of California or in the federal courts located in the city and county of
San Diego, in the State of California. Both parties and the individuals signing
this Agreement agree to submit to the jurisdiction of such courts.

                                                                    (a)                     
WAIVER. Any waiver by the Holder of a breach of any provision of this Note shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

[Signature Page Follows]

8

--------------------------------------------------------------------------------

                                          IN WITNESS WHEREOF, the Company has
caused this Convertible Note to be duly executed by a duly authorized officer as
of the date set forth above.

COMPANY:   LITHIUM EXPLORATION GROUP, INC.     By: [sign1.jpg] Name: Alexander
R. Walsh Title: Chief Executive Officer



  HOLDER:   VISTA CAPITAL INVESTMENTS, LLC.   By:[sign2.jpg] Name: David Clark
Title: Principal

[Signature Page to Convertible Note No. LEXG-1]

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

[Company Contact, Position]
[Company Name]
[Company Address]
[Contact Email Address}


The undersigned hereby elects to convert a portion of the $ ________ Convertible
Note _______ issued to Vista Capital Investments, LLC on ____________ into
Shares of Common Stock of ____________ according to the conditions set forth in
such Note as of the date written below.

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 5% (five percent) of the common
stock outstanding. If the number of shares to be delivered represents more than
4.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

Date of Conversion:       Conversion Amount:       Conversion Price:      
Shares to be Delivered:  

Shares delivered in name of:

VISTA CAPITAL INVESTMENTS, LLC

Signature:       By:     Title:     Vista Capital Investments, LLC  


--------------------------------------------------------------------------------

EXHIBIT B

WARRANT

--------------------------------------------------------------------------------